DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 35 of U.S. Patent No. 10,349,885 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘885 Patent claims anticipate the instant claims, as detailed in the claim comparison table below. 
Double Patenting Claim Comparison
Instant Application Claims
Corresponding US Pat. 10,349,885 Claims
1.
A system for non-invasively monitoring a user under a workload, the system comprising: at least one video camera within viewing range of the user and operably connected to a 5computing module,

A system for non-invasively optimizing a user's exercise routine, the system comprising: at least one video camera mounted in or on a housing and 
Examiner notes: an exercise routine as described in the Patent claim is an example of a “user under a workload” required by the instant claim, and camera must be within viewing range of the user to generate the channel values as described later in the Patent claim. 

said at least one video camera oriented towards a user and operable to capture a live video feed of the user;

said at least one video camera oriented towards a user and operable to capture a live video feed of the user;

a computing module with a processor and a memory, said computing module being in communication with the at least one video camera and being configured to:

a computing module with a processor and a memory, said computing module mounted within the housing and configured to:
Examiner notes: The computing module must be in communication with the camera to process the channel values as described later in the Patent claim. 

store optimal range values of a user, wherein the optimal range values are the 10lower and upper heart rate boundaries defined by a preferred physiological parameter determined by at least a user's resting heart rate and maximum heart rate;

store optimal range values of a user, wherein the optimal range values are the lower and upper heart rate boundaries defined by a training zone determined by at least a user's resting heart rate and maximum heart rate;
Examiner notes: a training zone as claimed in the Patent is an example of a “preferred physiological parameter” as required by the instant application claim.

receive the live video feed of the user from the at least one video camera;

receive the live video feed of the user from the at least one video camera, said live video feed comprising a plurality of frames, said computing module being configured to perform the following actions for each frame:

detect changes in channel values extracted from the live video feed of the user;

detect a first set of at least two channel values; make corrective adjustments for user motion and changes in lighting conditions on the first set of at least two channel values, wherein the results of the corrective adjustments produce a second set of at least two channel values corresponding to the first set of at least two channel values, such that a total of at least four channel values exist; convert each of the at least four channel values into a frequency wave pattern;
Examiner notes: the Patent claim’s more specific example of processing the channel values anticipates the instant application’s requirement to detect changes in channel values. 

and calculate a physiological parameter from the changes in channel values;

select a single channel amongst the at least four channel values, wherein the frequency wave pattern of said single channel provides the strongest indicia 

and a display monitor configured to display a biofeedback, wherein the biofeedback indicates at least where the physiological parameter value is relative to the optimal range values of the user.

a display monitor mounted in or on the housing and configured to display a biofeedback, wherein the biofeedback indicates at least where the physiological parameter of each frame is relative to the optimal range values of the user.
2. 
The system of claim 1, wherein the video camera is mounted in or on a housing and the display monitor is mounted in or on the housing.
27.
“at least one video camera mounted in or on a housing” and “a display monitor mounted in or on the housing”
3. 
The system of claim 2, wherein the computing module is mounted within the 25housing.
27. 
“said computing module mounted within the housing”
4. 
The system of claim 1, wherein the computing module is configured to automatically present on the display instructions to increase or decrease physical intensity levels based on the relative position of the physiological parameter to the optimal range of the user.


5. 
The system of claim 1, wherein the biofeedback comprises at least one of heart rate, respiration rate, oxygen saturation, and lactate levels.
35.
wherein the biofeedback comprises at least one of heart rate, respiration, oxygen saturation, and lactate levels.
6. 
The system of claim 1, wherein the at least one video camera is a mobile device camera.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poh et al. (US PGPub. 2011/0251493) in view of Klinghult et al. (US PGPub. 2009/0203998). Poh et al. describes the invention substantially as claimed, including: A system for non-invasively monitoring a user, the system comprising: at least one video camera (para. 34 “built in webcam (iSight camera)”) within viewing range of the Participants were seated at a table in front of a laptop computer at a distance of approximately 0.5 m from a built in webcam) and operably connected to a 5computing module (para. 34 “laptop computer”), said at least one video camera oriented towards a user and operable to capture a live video feed of the user (para. 34 “iSight camera” is operable to capture live video feed of the user); a computing module (para. 34 “laptop computer”) with a processor and a memory, said computing module being in communication with the at least one video camera (para. 34 “built in webcam”) and being configured to: receive the live video feed of the user from the at least one video camera (para. 5 “The method includes capturing a sequence of images of a human face”); detect changes in channel values extracted from the live video feed of the user;  15and calculate a physiological parameter from the changes in channel values (Fig. 1, para. 36-39, 43); 
Poh et al. does not disclose monitoring a user under workload, or the computing module configured to store optimal range values of a user, wherein the optimal range values are the 10lower and upper heart rate boundaries defined by a preferred physiological parameter determined by at least a user's resting heart rate and maximum heart rate or a display monitor configured to display a biofeedback, wherein the biofeedback indicates at least where the physiological parameter value is relative to the optimal range values of the user.  
Klinghult teaches a camera-based heart rate detector for use while exercising, (i.e. monitoring a user under workload) which is in the same field of endeavor. Klinghult teaches that it is known in the art to collect information about a user for determining a user’s optimal range (para. 34 “upper and lower thresholds may be set by the user”) and presenting biofeedback to the user 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the biofeedback and thresholds of Klinghult on the image-capture heart-rate detection system of Poh. Doing so provides the predictable result of tracking heart rate of a user for the purpose of providing feedback and exercise tracking. Klinghult already discloses that an image-based heart rate detection process is advantageous since the user does not need to carry any other sensing equipment with them. Substituting one image-based heart rate detection scheme for the other would provide only predictable results to a person having ordinary skill in the art. Therefore, it would have been prima facie obvious to modify Poh as taught by Klinghult to obtain the invention as claimed. 
Regarding claim 2, wherein the video camera is mounted in or on a housing and the display monitor is mounted in or on the housing (Poh para. 34, the laptop is considered the housing. In Klinghult the housing is considered 602 in Fig. 6, see rationale in claim 1 above for combining Poh and Klinghult)  
Regarding claim 3, , wherein the computing module is mounted within the 25housing (Poh para. 34, the laptop is considered the housing. In Klinghult the housing is considered 602 in Fig. 6, see rationale in claim 1 above for combining Poh and Klinghult).  
Regarding claim 4, Poh does not show but Klinghult teaches: wherein the computing module is configured to automatically present on the display instructions to For example, upper and lower thresholds may be set by the user, and an audible or tactile indication is given to the user if the heart rate is out of the range defined by the thresholds”, see rationale in claim 1 above for combining Klinghult and Poh).  
Regarding claim 5, Poh shows wherein the biofeedback comprises at least one of heart rate, respiration rate, oxygen saturation, and lactate levels (see Poh ABSTRACT).  
Regarding claim 6, wherein the at least one video camera is a mobile device camera (Poh para. 34, the laptop is considered a mobile devive. In Klinghult the mobile device is considered 602 in Fig. 6, see rationale in claim 1 above for combining Poh and Klinghult).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Thanh can be reached on (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784